NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                 __________

                                 No. 13-1631
                                 __________

                             DENNIS PIERETTI,
                                       Appellant

                                      v.

                    DENT ENTERPRISES; KEVIN DENT

                                 __________

                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                           (D.C. No. 2-11-cv-02179)
                 District Judge: Honorable Harvey Bartle, III

                  Submitted Under Third Circuit LAR 34.1(a)
                             November 13, 2013

       BEFORE: HARDIMAN, SCIRICA, and NYGAARD, Circuit Judges


                           (Filed: January 31, 2014)

                                 __________

                         OPINION OF THE COURT
                               __________

NYGAARD, Circuit Judge
         Dennis Pieretti appeals the District Court’s grant of summary judgment in favor of

Dent Enterprises. 1 Pieretti claims that Dentco failed to pay him overtime, in violation of

the Pennsylvania Minimum Wage Act (43 Pa. Cons. Stat. § 333.101-333.115) and the

Pennsylvania Wage Payment and Collection Law (43 Pa. Cons. Stat. § 260.1-260.12).

He also claims a breach of contract. We will affirm.

         This opinion lacks any precedential value and so we write solely for the parties,

whose familiarity with the case obviates the need for a full recitation of the facts and

procedural history. We exercise plenary review. Gwynn v. City of Philadelphia, 719
F.3d 295, 299 (3d Cir. 2013).

         We reject Pieretti’s claim that the District Court burdened him with proving that

his position was not exempt from statutory requirements for overtime pay. In asserting

its affirmative defense, Dentco relied upon Pieretti’s testimony to substantiate its

argument that his Quality Assurance Manager position fit within the Minimum Wage

Act’s administrative exemption. See 43 Pa. Cons. Stat. § 333.105(a)(5). The District

Court’s reference to this evidence at summary judgment in no way shifted the burden of

proof to Pieretti.

         Next, we are not persuaded that Pieretti’s occasional performance of a few labor-

oriented tasks—such as occasionally clipping a few stray weeds to enhance his

photographic report of the subcontractors’ landscaping work—created a factual dispute

on whether the administrative exemption applied to his job with Dentco. In each

instance, Pieretti admitted that these tasks were done in the context of his evaluative and

1
    Pieretti does not contest the District Court’s grant of Kevin Dent’s motion to dismiss.
                                               2
reporting responsibilities on the work done by subcontractors. As a result, these tasks

were “directly and closely related” to the performance of his administrative job (34 Pa.

Code §231.83(4)), and did not create a need for Dentco to quantify the time spent on

them. We do not find any factual disputes.

       Regarding Pieretti’s remaining Minimum Wage Act claim, the characterization of

his position as “production” and his minimization of the independent discretion it

involved were futile attempts to recast his job. The District Court’s grant of summary

judgment in favor of Dentco was based upon its consideration of the responsibilities

comprising his job, such as: recommending subcontractors, on-site evaluation of

subcontractor work, recommending corrective action or termination for poor performance

of subcontractors, and managing business relationships with customers. It also

considered Pieretti’s autonomy in setting his schedule and in determining the

composition of his work day. The District Court did not err.

       Finally, Pieretti’s breach of contract and WPCL claims lack merit. The District

Court correctly ruled that Pieretti failed to produce any evidence of Dentco’s contractual

obligation to pay overtime wages and that, in the absence of such a contract, the WPCL

provides no independent right for Pieretti to sue. Accordingly, the District Court

properly dismissed both claims.

       For all of these reasons, we will affirm the order of the District Court.




                                              3